                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

 IN RE:
                                                           CASE # 19-41464-7
 VULGAMORE, NICOLAS CHARLES
 VULGAMORE, AMANDA RENEE

                Debtor.

                     REPORT OF SALE OF PERSONAL PROPERTY

       The Trustee filed a Motion for Authority to Sell Personal Property Free and Clear of

Liens; and Notice of Intended Sale, and an Order was entered thereon. The Trustee, Darcy D.

Williamson, appears in person. There are no other appearances.

       The Trustee serves notice that:

       1. Darcy D. Williamson is the duly appointed acting trustee in this case and was by prior

Court Order authorized to sell estate property pursuant to 11 U.S.C. §363. The property sold was

(1) 2019 Polaris, RZR-19, Turbo, PS, TTNM, VIN 3NSVDE924KF774038.

       2. On April 3, 2020, Darcy D. Williamson, sold the property listed in her Motion and on

her Order Authorizing and Allowing Trustee Sale of Personal Property. The property was sold

to the buyers listed on the Auctioneer’s Report (a copy is attached hereto) for the total sum of

$13,615.00. Said sale was per 11 U.S.C. §363 and all property was sold free and clear of all

liens and encumbrances.

       3. With the exception of attorney’s fees and expenses and Trustee’s fees and expenses

(no disbursement has yet been made), the Trustee will distribute funds in accordance with the

terms and provisions of the Order Authorizing and Allowing Trustee Sale of Personal Property.

The sale and disbursements are fair and reasonable and in the best interest of the estate.




                 Case 19-41464        Doc# 46     Filed 05/12/20     Page 1 of 2
SUBMITTED AND APPROVED:


s/ Darcy D. Williamson
DARCY D. WILLIAMSON, Trustee
Williamson Law Office
Attorney # 11337
1109 SW Westside Drive
Topeka KS 66615
(785) 233-9908
trustee@williamson-law.net




            Case 19-41464   Doc# 46   Filed 05/12/20   Page 2 of 2
